           Case 2:20-cv-01574-JCM-BNW Document 17
                                               13 Filed 11/20/20
                                                        11/16/20 Page 1 of 4



 1   LEW BRANDON, JR., ESQ.
     Nevada Bar No.: 5880
 2
     JEFFREY ORR, ESQ.
 3   Nevada Bar No.: 7854
     REBECCA SMITH, ESQ.
 4   Nevada Bar No. 14955
     BRANDON | SMERBER LAW FIRM
 5
     139 East Warm Springs
 6   Las Vegas, Nevada 89119
     (702) 380-0007
 7   (702) 380-2964 – facsimile
 8   l.brandon@bsnv.law
     j.orr@bsnv.law
 9   r.smith@bsnv.law
     Attorneys for Defendant,
10   99 CENTS ONLY STORES LLC
11
                                       UNITED STATES DISTRICT COURT
12                                          DISTRICT OF NEVADA

13
     CHERYL D. WESLEY, an Individual,
14
                                                   CASE NO.: 2:20-cv-1574-JCM-BNW
15          Plaintiff,
                                                   STIPULATION AND ORDER FOR
16   v.                                            EXTENSION/MODIFICATION OF
                                                   DISCOVERY PLAN AND
17
     99 CENTS ONLY STORES LLC, a Foreign           SCHEDULING ORDER
18   Limited-Liability Company; ROE                (FIRST REQUEST)
     MAINTENANCE COMPANIES 1-10; ROE
19   CLEANING COMPANIES 1-10; DOE
20   INDIVIDUALS 1-10; DOE EMPOYEES 1-
     10; and ROE BUSINESS ENTITIES 1-20,
21   inclusive,
22          Defendants.
23
24          Plaintiff, CHERYL D. WESLEY and Defendant, 99 CENTS STORE ONLY, LLC, by and through
25
     their undersigned counsel, submit to the Court the following Stipulation and Order for
26
     Extension/Modification of the Discovery Plan and Scheduling Order (Document #8) pursuant to LR 26-3.
27
     ///
28
     ///



                                                      -1-
           Case 2:20-cv-01574-JCM-BNW Document 17
                                               13 Filed 11/20/20
                                                        11/16/20 Page 2 of 4



 1
 2
     I.     Local Rule 6-1
 3
            Under LR IA 6-1(a) every motion to extend time must inform the court of any previous extensions
 4
     granted and state the reason for the extension requested.
 5
 6                  A.     The Requirement of Local Rule 26-3 Is Satisfied
 7          This is the first request for extension filed by the parties. Due to scheduling issues, the parties have
 8
     agreed to allow additional time for discovery to conduct depositions of Plaintiff and Defendant’s FRCP
 9
     30(b)(6) witness, as well as provide expert disclosures. Local Rule 26-3 requires that extensions must be
10
11   received by the court within 21 days of any deadline. The current initial expert deadline is January 5, 2021.

12   Therefore, the parties are requesting this extension more than 21 days prior to the expiration of the
13   deadline.
14
     II.    Local Rule 26-3(a)
15
            Under LR 26-3(a) a statement specifying the Discovery completed:
16
17          Both Plaintiff and Defendant have exchanged their initial documents and witness disclosures.

18   Defendant served their initial disclosures on September 18, 2020. Plaintiff served her initial disclosures on
19
     September 18, 2020.
20
            Defendant served discovery requests upon Plaintiff on September 18, 2020 in the form of Request
21
22   for Admissions, Request for Production of Documents, and Interrogatories.            Plaintiff’s responses to

23   Defendant’s written discovery were received on October 19, 2020.
24          Plaintiff noticed the deposition of Defendant’s FRCP 30(b)(6) witness and Request for Production
25
     of Documents on October 5, 2020. Plaintiff received Defendant’s response to Request for Production of
26
     Documents on November 13, 2020.
27
28          The deposition of Plaintiff is scheduled for November 16, 2020.

     ///


                                                          -2-
            Case 2:20-cv-01574-JCM-BNW Document 17
                                                13 Filed 11/20/20
                                                         11/16/20 Page 3 of 4



 1   ///
 2
     III.   Local Rule 26-3(b)
 3
            Under LR 26-3(b) a specific description of the Discovery that remains to be completed:
 4
            The remaining Discovery to be completed includes Plaintiff’s written discovery requests to
 5
 6   Defendant, Defendant’s responses to Plaintiff’s written discovery requests, Plaintiff’s deposition, initial and
 7   rebuttal expert disclosures, initial and rebuttal experts’ depositions, depositions of Defendant’s FRCP
 8
     30(b)(6) designated witness(es) and employees, depositions of percipient witnesses, and depositions of
 9
     Plaintiff’s treating providers. The parties may also agree to complete further discovery derived from the
10
11   discovery listed above.

12   IV.    Local Rule 26-3(c)
13                  Under LR 26-3(c) the reasons why Discovery remaining was not completed within the time
14
     limits set by the Discovery Plan:
15
             On or about November 6, 2020, Defendant requested from Plaintiff additional time to gather
16
17   documents pertaining to the topics listed in Plaintiff’s Notice of Deposition of Defendant Pursuant to FRCP

18   30 (b)(6) and 30(b)(2), and Request for Production of Documents Pursuant to FRCP 34. Additionally,
19
     Defendant requested additional time to provide responses to Plaintiff’s Request for Production of
20
     Documents. Additionally, Defendant wishes to depose Plaintiff well in advance of the expert disclosure
21
22   deadline and Plaintiff could not be deposed until November 16, 2020.

23   V.     Local Rule 26-3(d)
24                  The parties agree and jointly request an extension of 90 days for the discovery deadlines;
25
     Under LR 26-3(d) a proposed schedule for completing all remains Discovery:
26
                (i) Discovery cutoff dates: Extend the current Discovery cutoff date from March 5, 2021 to a
27
28                     Discovery cutoff date of June 3, 2021;

                (ii) Expert witness disclosures from January 5, 2021 to a new date of April 5, 2021;


                                                          -3-
           Case 2:20-cv-01574-JCM-BNW Document 17
                                               13 Filed 11/20/20
                                                        11/16/20 Page 4 of 4



 1              (iii) Rebuttal expert witness disclosures from February 5, 2021 to May 6, 2021;
 2
                (iv) Submittal of Dispositive Motions from April 5, 2021 to July 6, 2021; and
 3
                (v) Submittal of the Joint Pre-Trial Order (if no Dispositive Motions are filed) to be extended
 4
                   from May 5, 2021 to August 3, 2021.
 5
 6   Therefore, good cause existing, counsel jointly request that this Honorable Court allow the above proposed
 7   extended Discovery dates.
 8
 9   DATED this 16th day of November, 2020.                     DATED this 16th day of November, 2020.
10   MAINOR WIRTH, LLP                                          BRANDON SMERBER LAW FIRM
11
     By: /s/ Breanna K. Hartmann, Esq.                          By:     /s/ Jeffrey J.Orr, Esq.
12       James D. Urrutia, Esq.                                         Lew Brandon, Jr., Esq.
         Nevada Bar No. 12885                                           Nevada Bar No. 5880
13       Breanna K. Hartmann, Esq.                                      Jeffrey Orr, Esq.
14       Nevada Bar No. 13889                                           Nevada Bar No. 7854
         6018 S. Ft. Apache Rd., Ste. 150                               Rebecca A. Smith, Esq.
15       Las Vegas, NV 89148                                            Nevada Bar No. 14955
         Attorneys for Plaintiff,                                       139 East Warm Springs Road
16
         Cheryl D. Wesley                                               Las Vegas, NV 89119
17                                                                      Attorneys for Defendant,
                                                                        99 Cents Only Stores, LLC
18
19
20
21                                                    ORDER

22
            IT IS SO ORDERED
                       IT IS SO ORDERED
23
                          DATED:
            Dated this ____         5:07 pm, November2020.
                            day of ________________,  20, 2020
24
25
26                        BRENDA WEKSLER
                                              UNITED
                          UNITED STATES MAGISTRATE   STATES MAGISTRATE JUDGE
                                                   JUDGE
27
28




                                                         -4-
